Title: To Thomas Jefferson from Alexander McCaul, 15 January 1790
From: McCaul, Alexander
To: Jefferson, Thomas



Dr. Sir
Glasgow Jany the 15th. 1790

I had the honour of receiving your letter from Paris of the 3d of Augt. which I would have acknowledged in course, but I saw from the Publick papers that you was preparing to embark for America and not at that time knowing the fate of Paradise’s bill on Docter Bancroft, I postponed writting.
This serves now to acknowledge the receipt of the above mentioned letter which inclosed two bills one Grand & Co. on Tesseier for £124—which was duly paid, the other on Dr. Bancroft for £176, which agreable to your desire lay in the hands of my friends in London—and on promise of paying it with Interest next April I agreed to wait the payment til that time. I have wrote Mr. James Lyle of this remmittance and at same time desired our agreement to be confirmed, and settle on liberal terms with you, but as he is empowered by his Partners here to settle all the Company’s affairs in Virginia I cannot take upon me to give any particular directions. That you may enjoy many happy days in your own Country, should you not return to Europe with dignity & honour is the sincerest wish of my heart & I truly am D Sir your affe. hl. Servt.

Alexr McCaul

